DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/7/2021. In Applicant’s amendment, claims 1, 3, 8, 14, 15, 17, 19 and 20 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections have been withdrawn. Rejections under 35 USC 101 are maintained. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 7-8 that a person cannot in real time receive streaming time series medical data from a plurality of monitored medical devices, also determining operational statuses (through which the components cycle) for each of the components of these monitored medical devices by analyzing the streaming time series medical data that is arriving in real-time. Examiner respectfully disagrees. A claim that encompasses a human performing the steps mentally with or without a physical aid recites a mental process. A person can use a pen and paper to account for a plurality of medical devices. Real time streaming time series data also does not negate the mental nature of the limitations. See MPEP 2106.04(a)(2)III.
Applicant argues on p. 8 that the present claim is analogous to SiFR Technology. Examiner respectfully disagrees. The claim in SiFR Technology was ruled eligible because it requires the use of a particular machine (a GPS receiver) and could not be performed without the use of such a receiver. The present claim recites the use of computers as tools and does not require the use of any particular machine. 
Applicant argues on p. 8 that the present claim is analogous to SRI Int’l. Examiner respectfully disagrees. The claim in SRI Int’l is eligible because it is necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks. The present claim recites the use of computers as tools and does not resolve a specific problem in the realm of computers. The present claim is analogous to Electric Power Group - A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1. See MPEP 2106.04(a)(2)III.D.
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 10 that Reiner does not disclose determining a maintenance procedure. Examiner respectfully disagrees. Reiner does not only notify the provider that a critical number of sensors have failed. Reiner additionally states in paragraph 256 that “This would alert them of the data deficiency and provide them with the option for device removal and/or replacement” noting the option for device removal and/or replacement mapped to a maintenance procedure. 
Applicant argues on p. 10 that Reiner does not disclose determining via the medical device data processor an amount of use for each of the components based on the operational statuses determined over time corresponding thereto. Examiner respectfully disagrees. Reiner discloses this in the following paragraphs. In paragraph [0100] “The ability to automate the recording, by the program 110 into the database 113, 114, of standardized and objective data throughout the lifetime of the medical device (i.e., continuous data collection) provides a critical ability to continuously monitor device performance;” [0101] “The data continuously collected in the database 113, 114 and analyzed by the program 110, can be used to continuously monitor quality and safety metrics of … the involved technologies (i.e., medical devices and their components (e.g. sensors). The ability of the program 110 to standardize methods for medical device quality control are a unique feature of the invention and provides important (and currently unavailable) data for determining device longevity;” [0176] “The first of these advantages is the ability of the program 110 to collect real-time device data which can be directly correlated with activity and device related stress. As each patient undergoes their routine daily activities, the program 110 will record the sensor derived data in the devices which track the device positional changes over time, and which can be correlated with time stamped activity data” noting the tracking and recording of sensor data correlated with 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and system). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-16 are directed toward the statutory category of a process (reciting a “method”). Claims 17-20 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1-20 are directed to an abstract idea by reciting receiving in real time streaming time series medical device data … analyzing the streaming time series medical device data … to determine over time from the streaming time series medical data operational statuses of components that cycle therethrough, the components being within the plurality of monitored medical devices from the streaming time series medical device data;  determining … an amount of use for each of the components based on the operational statuses determined over time corresponding thereto; determining …. a maintenance procedure for each of the plurality of monitored medical devices based on the determined amount of use of the components corresponding thereto; and producing a notification of the determined maintenance procedure for each of the plurality of monitored medical devices. As such, the claims recite an abstract idea because managing maintenance for medical devices based on time series data and an operational status is a mental process that could be performed mentally or using pen and paper. Dependent claims 2-16 and 18-20 further define the data collected and analyzed, how and when the maintenance procedure is selected and scheduled, and how a notification of the maintenance procedure is presented. Accordingly, the dependent limitations merely further refine the abstract idea. 
Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as the medical device, battery, CO2 absorber, graphical user interface, graphical display, data lake, computer memory, data ingestion module, medical device data processor, maintenance scheduler) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-16 and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The dependent claims merely add additional details regarding the data collected and analyzed, how and when the maintenance procedure is selected and scheduled, and how a notification of the maintenance procedure is presented. Limiting the particular information collected, analyzed, determined or displayed is insufficient to integrate the abstract idea into a practical application because, even to the extent that it narrows the abstract idea, it does not add any additional limitations beyond the abstract idea itself.
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. As explained above, the additional elements recited in the claims (the medical device, battery, CO2 absorber, graphical user interface, graphical display, data lake, computer memory, data ingestion module, medical device data processor, maintenance scheduler)  and the claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP ‐ see MPEP 2106.05(f).


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 12, 13, and 17-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Reiner et al, US Publication No. 2017/0068792 A1, hereinafter Reiner. As per,
Claim 1
Reiner teaches
A method of managing maintenance for a plurality of monitored medical devices, the method comprising: 
receiving in real time streaming time series medical device data from the plurality of monitored medical devices; (Reiner [0023] “collection of real-time medical device data;” [0034] “continuously monitoring quality and safety metrics of at least patients, providers, and the medical devices”)
analyzing the streaming time series medical device data via a medical device data processor to determine over time from the streaming time series medical data operational statuses of components that cycle therethrough, the components being within the plurality of monitored medical devices from the streaming time series medical device data; (Reiner [0024] “receiving data from the medical device into a database of a computer system and performing an analysis using a processor of the computer system […] wherein predetermined changes in the position of the medical device are monitored for indication of an adverse event;” [0167] “meta-analysis of the medical device database 113, 114, and longitudinal device and patient-specific measurements. This latter 
determining via the medical device data processor an amount of use for each of the components based on the operational statuses determined over time corresponding thereto; (Reiner [0100] “The ability to automate the recording, by the program 110 into the database 113, 114, of standardized and objective data throughout the lifetime of the medical device (i.e., continuous data collection) provides a critical ability to continuously monitor device performance;” [0101] “The data continuously collected in the database 113, 114 and analyzed by the program 110, can be used to continuously monitor quality and safety metrics of … the involved technologies (i.e., medical devices and their components (e.g. sensors). The ability of the program 110 to standardize methods for medical device quality control are a unique feature of the invention and provides important (and currently unavailable) data for determining device longevity;” [0176] “The first of these advantages is the ability of the program 110 to collect real-time device data which can be directly correlated with activity and device related stress. As each patient undergoes their routine daily activities, the program 110 will record the sensor derived data in the devices which track the device positional changes over time, and which can be correlated with time stamped activity data” noting the tracking and recording of sensor data correlated with time stamped activity data)
determining via the medical device data processor a maintenance procedure for each of the plurality of monitored medical devices based on the determined amount of use of the components corresponding thereto; (Reiner [0256] “if a critical number of sensors were found to be non-functional, thereby rendering the recorded device-specific data to no longer be valid and/or of practical use, an automated notification of "failed device QC" would be sent by the program 110 to the provider(s) of record. This would alert them of the data deficiency and provide them with the option for device removal and/or replacement”)
and producing a notification of the determined maintenance procedure for each of the plurality of monitored medical devices.  (Reiner [0256] “This would alert them of the data deficiency and provide them with the option for device removal and/or replacement”)
Claim 2
Reiner teaches
wherein the streaming time series medical device data comprises alarm data.  (Reiner [0181] “the ability to create "Smart" technology functionality using the real-time device and database 113, 114 data. The same concept of automated prompts and alerts to providers when predefined data thresholds are met”)
Claim 3
Reiner teaches
further comprising: identifying at least one alarm from at least one of the plurality of monitored medical devices; (Reiner [0172] “The sensor derived data would by analyzed by the program 100 which would provide an alert to the provider to the fact that there is a newly detected incongruity in the device (i.e., 1 mm separation between two adjacent sensors)”)
using the determined operational status of at least one of the components to analyze the identified at least one alarm; (Reiner [0172] “If the device had a total of 200 sensors embed within its architecture and only 1 sensor was recorded to exhibit a positional change, then the data would suggest the device malfunction was minor at this point in time. However, due to the specific location of this involved sensor (i.e., at the attachment between the strut and filter core), the potential for increased positional change and or device malfunction would be fairly high” noting the analysis of the alarm)
and determining the maintenance procedure for the at least one of the plurality of monitored medical devices based on the determined amount of 
Claim 4
Reiner teaches
further comprising analyzing the streaming time series medical device data with a plurality of alarm rules to detect alarm events in the streaming time series medical device data.  (Reiner [0181] “the ability to create "Smart" technology functionality using the real-time device and database 113, 114 data. The same concept of automated prompts and alerts to providers when predefined data thresholds are met” noting the predefined data thresholds mapped to the alarm rules)
Claim 6
Reiner teaches
further comprising analyzing the streaming time series medical device data to detect procedural events in the time series medical device data. (Reiner [0336] “embedded biosensors in the medical device can detect a number of 'early signs" of positional change and functionality which can be analyzed by the program 110 and lead to early intervention and avoidance of morbidity.”)
Claim 7
Reiner teaches
further comprising: determining a prediction of a time at which a current procedure will end; (Reiner [0339] “A number of post-procedural actions can be taken in evaluation of device positioning and functionality, which can be classified as either routine or non-routine. Routine actions may include regularly scheduled diagnostic imaging or medical tests to confirm proper device position and functioning (i.e., device surveillance).”)
and scheduling maintenance based upon the prediction. (Reiner [0339] “a routine action may consist of a medical imaging exam performed at a routine interval to ensure proper device placement (e.g., daily chest radio graph to review placement of endotracheal tube).”)
Claim 9
Reiner teaches
wherein analyzing the streaming time series medical device data further comprises: monitoring the performance of the component over time; (Reiner [0034] “A simultaneous analysis of the database 113, 114 by the program 110 is performed to analyze "comparable" data (i.e., similar device, similar data abnormality, similar patient profile)”)
analyzing a trend in the performance of the component over time; (Reiner [0186] “A simultaneous analysis of the database 113, 114 by the program 110 is performed to analyze "comparable" data (i.e., similar device, similar data abnormality, similar patient profile)”)
and predicting a maintenance procedure for the component based upon the trend in performance.  (Reiner [187] “Based upon these "same patient" and "comparable patient" analyses, artificial intelligence and data mining techniques are used by the program 110 to predict clinical outcomes and interventions strategies”)
Claim 12
Reiner teaches
wherein producing the notification of the determined maintenance procedure further comprises visually presenting the notification in a graphical user interface on a graphical display.  (Reiner [0091] “When a data outlier is verified to be abnormal (relative to established norms) by the program 110, an automated escalation pathway is triggered by the program 110 to analyze the cause and severity of the data outlier, with the possibility of intervention (when a compromised clinical outcome is of concern) (i.e., by notifying a physician by electronic means, such as fax, text, email, etc.)”)

Reiner teaches
further comprising: storing the streaming time series medical device data in a data lake comprising at least one computer memory; (Reiner [0024] “receiving data from the medical device into a database of a computer system;” [0056])
conducting streaming analytics to apply a plurality of case identification rules to the streaming time series medical device data to identify clinical cases in the streaming time series medical device data; (Reiner [0023] “collection of real-time medical device data, which in turn can lead to proactive intervention in the event of […] adverse clinical outcome. This in effect leads to the creation of "smart" medical devices which can facilitate real-time data analysis and communication”)
upon identification of a clinical case in the streaming time series medical device data, storing the identified clinical case in a computer memory; (Reiner [0081] “the standardized data received by the program 110 and stored in the medical device database 113, 114 can in tum be used by the program 110 for a variety of applications related to decision support (e.g., medical device selection), education and training (e.g., procedural performance)”)
and conducting streaming analytics to apply a plurality of event detection rules to the streaming time series medical device data to identify events in the streaming time series medical device data.  (Reiner [0263] “the creation of the database 113, 114 also provides for the program's 110 creation of automated authorization of the medical device and procedure using neural networks and other artificial intelligence techniques based upon established best clinical practice guidelines”)
Claim 17
Reiner teaches
A system for managing maintenance of a plurality of monitored medical device by processing streaming time series of medical device data comprises: 
data ingestion module that receives streaming time series medical device data and preprocesses the streaming time series medical device data; (Reiner [0023] “collection of real-time medical device data;” [0034] “continuously monitoring quality and safety metrics of at least patients, providers, and the medical devices”)
a medical device data processor that receives the streaming time series medical device data and applies a plurality of streaming analytics rules to the streaming time series medical device data to identify over time operational status of components that cycle therethrough, the components being within the plurality of monitored medical devices, determines an amount of use of the components based on the operational statuses determined over time, and determines a maintenance procedure for each-5-Appln. No. 16/030,247Atty Docket No. 5024-00768Amdt. Dated December 07, 2021Reply to Office Action of October 13, 2021 of the plurality of monitored medical devices based on the determined amount of use of the components; (Reiner [0024] “receiving data from the medical device into a database of a computer system and performing an analysis using a processor of the computer system […] wherein predetermined changes in the position of the medical device are monitored for indication of an adverse event;” [0256] “if a critical number of sensors were found to be non-functional, thereby rendering the recorded device-specific data to no longer be valid and/or of practical use, an automated notification of "failed device QC" would be sent by the program 110 to the provider(s) of record. This would alert them of the data deficiency and provide them with the option for device removal and/or replacement;” [0100] “The ability to automate the recording, by the program 110 into the database 113, 114, of standardized and objective data throughout the lifetime of the medical device (i.e., continuous data collection) provides a critical ability to continuously monitor device performance;” [0101] “The data continuously collected in the database 113, 114 and analyzed by the program 110, can be used to continuously monitor quality and safety metrics of … the involved technologies (i.e., medical devices and their components (e.g. sensors). The ability of the o collect real-time device data which can be directly correlated with activity and device related stress. As each patient undergoes their routine daily activities, the program 110 will record the sensor derived data in the devices which track the device positional changes over time, and which can be correlated with time stamped activity data” noting the tracking and recording of sensor data correlated with time stamped activity data))
and a maintenance scheduler that incorporates a schedule of use of the plurality monitored medical devices with a scheduled time the determined maintenance procedure.  (Reiner [0338] “Customizable Decision Support can be undertaken in accordance with the specific medical device, patient profile, and provider profile;” [0339] “A number of post-procedural actions can be taken in evaluation of device positioning and functionality, which can be classified as either routine or non-routine. Routine actions may include regularly scheduled diagnostic imaging or medical tests to confirm proper device position and functioning (i.e., device surveillance). Non-routine actions are diagnostic tests or clinical interventions which result from a specific concern related to device position and/or functionality”)
Claim 18
Reiner teaches
further comprising at least one computer memory comprising a data lake, wherein the received streaming time series medical device data is stored in the at least one computer memory.  (Reiner [0024] “receiving data from the medical device into a database of a computer system;” [0056])
Claim 19
Reiner teaches
wherein determining the operational statuses comprises at least one of component performance monitoring, technical alarm detection, and 
Claim 20
Reiner teaches
wherein the determined operational statuses comprise a component performance, a technical alarm, and procedural event detection and the medical device data processor determines the maintenance procedure from the identified component performance, technical alarms, and procedural event detection. (Reiner [0172] “The sensor derived data would by analyzed by the program 100 which would provide an alert to the provider to the fact that there is a newly detected incongruity in the device (i.e., 1 mm separation between two adjacent sensors). […] If the device had a total of 200 sensors embed within its architecture and only 1 sensor was recorded to exhibit a positional change, then the data would suggest the device malfunction was minor at this point in time. However, due to the specific location of this involved sensor (i.e., at the attachment between the strut and filter core), the potential for increased positional change and or device malfunction would be fairly high. This would therefore, call for increased scrutiny of sensor data collection and analysis, so that any future worsening and/or involvement of additional adjacent sensors may serve as a prompt for intervention ( e.g., filter removal and replacement)”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 14-16 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Reiner in view of
Treacy et al, US Publication No. 2018/0096110 A1, hereinafter Treacy. As per,
Claim 5
Reiner does not explicitly teach
wherein the plurality of alarm rules are also applied locally at each of the plurality of monitored medical devices to produce a local alarm at the monitored medical devices.  
Treacy however in the analogous art of equipment maintenance teaches
wherein the plurality of alarm rules are also applied locally at each of the plurality of monitored medical devices to produce a local alarm at the monitored medical devices.  (Treacy [0024] “the processing unit 12 is used to facilitate clinician proposal, evaluation, and selection of updates to alarm value limits of automated alarms. These and other alarm settings 36 may be communicated back to one or more medical devices from the processing unit 12 for implementation at one or more medical devices 16 individually, across medical devices in a medical care unit, across medical devices within a hospital”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Reiner’s medical device data collection and processing to include local alarms at monitored devices in view of 
Claim 10
Reiner does not explicitly teach
wherein the component is a battery and the trend in performance is a rate of discharge of the battery when the monitored medical device is on battery power.  
Treacy however in the analogous art of equipment maintenance teaches
wherein the component is a battery and the trend in performance is a rate of discharge of the battery when the monitored medical device is on battery power.  (Treacy [0027] “technical alarms may include, but are not limited to: arrhythmia pause, arrhythmia suspend, change battery”)
The rationales to modify/combine the teachings of Reiner with/and the teachings of Treacy are presented in the examining of claim 5 and incorporated herein.
Claim 14
Reiner does not explicitly teach
further comprising conducting streaming analytics to apply a plurality of operational status rules to the streaming time series medical device data to determine the operational status of the components.  
Treacy however in the analogous art of equipment maintenance teaches
further comprising conducting streaming analytics to apply a plurality of operational status rules to the streaming time series medical device data to determine the operational status of the components.  (Treacy fig. 3 noting steps 302-322 Receive alarm data from a plurality of medical devices […] Receive medical device data from the plurality of medical devices […] Calculate alarms in medical device data with proposed alarm limit setting)
The rationales to modify/combine the teachings of Reiner with/and the teachings of Treacy are presented in the examining of claim 5 and incorporated herein.

Reiner does not explicitly teach
further comprising applying a plurality of maintenance prediction rules to the determined operational status of the components of the monitored medical devices to determine the maintenance procedure. 
Treacy however in the analogous art of equipment maintenance teaches
further comprising applying a plurality of maintenance prediction rules to the determined operational status of the components of the monitored medical devices to determine the maintenance procedure. (Treacy [0056] “machine data is collected internally from the medical device itself. Machine data can include alarms, device status […] further examples of the machine data include proactive or predictive service alerts from the medical device”)
The rationales to modify/combine the teachings of Reiner with/and the teachings of Treacy are presented in the examining of claim 5 and incorporated herein.
Claim 16
Reiner teaches
further comprising: deriving at least one of the plurality of operational status rules by computer learning from the medical device data stored in the data lake; (Reiner [0263] “the creation of the database 113, 114 also provides for the program's 110 creation of automated authorization of the medical device and procedure using neural networks and other artificial intelligence techniques based upon established best clinical practice guidelines”)
and deriving at least one of the plurality of maintenance prediction rules by computer learning from the medical device data stored in the data lake. (Reiner [0276] “the program 110 can perform computerized data mining and utilize artificial intelligence technologies (e.g., natural language processing, neural networks) in the process of data review, extraction, and 

Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Reiner in view of
Breunissen et al, US Publication No. 2004/018136 A1, hereinafter Breunissen. As per,
Claim 8
Reiner teaches
further comprising: aggregating the detected procedural events for each of the plurality of monitored medical devices; (Reiner [0025] “The high speed ingestion module 22 can receive concurrent data streams from multiple connected devices across multiple sites at a high incoming velocity”)
[…]
and wherein producing a notification of the determined maintenance procedure comprises scheduling the replacement dates.  (Reiner fig. 6; [0013] “the machine data include proactive or predictive service alerts from the medical device, maintenance checkout information”)
Reiner does not explicitly teach
calculating replacement dates for the components of the plurality of monitored medical devices from the aggregated procedural events; 
Breunissen however in the analogous art of equipment maintenance teaches
calculating replacement dates for the components of the plurality of monitored medical devices from the aggregated procedural events; (Breunissen [0006] “The method then provides for calculating a planned maintenance Schedule based upon the usage data and upon a reference usage value”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Reiner’s medical device data collection and processing to include replacement dates for medical devices in .


Claim 11 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Reiner in view of
Tham, US Publication No. 2015/0182711 A1, hereinafter Tham. As per,

Claim 11
Reiner does not explicitly teach
wherein the component is a CO2 absorber, the trend in performance is a measured fraction of expired CO2, and wherein an increase in the measured fraction of expired CO2 is used to predict maintenance of the CO2 absorber.
Tham however in the analogous art of medical device management teaches
wherein the component is a CO2 absorber, the trend in performance is a measured fraction of expired CO2, and wherein an increase in the measured fraction of expired CO2 is used to predict maintenance of the CO2 absorber.  (Tham [0006] “The system and method of the present application predicts if there is sufficient CO2 absorbent capacity for the next anesthesia case. If insufficient, the canister can be preemptively replaced when no patient is connected to the breathing system. Such prediction also allows clinicians to determine if the CO2 canister has to be changed during the present case or to wait until the end of the case;” [0016] “Recirculated expired CO2 passes through the CO2 canister 14 and are absorbed by the CO2 abs. As absorbent is spent, some CO2 passes through the CO2 canister 14 and is diluted by the FG 16 to form part of the inspired patient 22 gases. The measured concentration of inspired CO2 is reported to a computing system 200 that predicts the rate of concentration increase of CO2 breakthrough.”)
.


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0266713 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624